No. 04-99-00405-CR
Kinnard E. WILLIAMS,
Appellant
v.
The STATE of Texas,
Appellee
From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CR-4771
Honorable Sid Harle, Judge Presiding
Opinion by:	Catherine Stone, Justice


Sitting:	Catherine Stone, Justice

		Paul W. Green, Justice

		Karen Angelini, Justice


Delivered and Filed:   April 12, 2000


AFFIRMED
	Kinnard Williams was convicted upon his plea of nolo contendere of aggravated assault with
a deadly weapon, a second degree felony.  He also pled true to repeater allegations, which enhanced

his conviction to a first degree felony.  The trial court imposed a sentence of eight years confinement
in the Texas Department of Criminal Justice - Institutional Division, a sentence within the terms of
a plea agreement.

	Williams' attorney filed a brief in which she concluded that the appeal is wholly frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  Counsel mailed a copy of the brief to Williams and advised him of his right
to proceed as a pro se in his appeal.  See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.--San
Antonio 1997, no pet.).  Williams has not filed a brief in this case.

	We have reviewed the record and counsel's brief.  We agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Furthermore, we grant counsel's motion
to withdraw.  See id. at 86.


							Catherine Stone, Justice

DO NOT PUBLISH